Case 1:19-cv-00005-WES-PAS Document 1-16 Filed 01/03/19 Page 1 of 7 Page|D #: 162

EXHIBIT I

 

 

 

 

 

 

 

 

 

... §\S.¢

Cw vow._.>Qm >ZG mmmm v>_U

_u_s mxv_~mmm

02 mo mg m

Z_m=ma ?o:._ N=u owowo

_u_Sm 12 Im$ m:<

oos§m€§mmmo§$ ojmcoq.-.~ow

_u_~_Q_»_ _ < _s>=.. mX_qumw ,_-_u><

._o_..: m. m_._ m m .
ANS mem:_»M\Ow_W ><m moa m °°o_`
om>zm._.OZ _£ oww~o.oo§

20 mcz_u>< 02 IOF=u>< _um_¢_<mz<
¢<>_<m_~ 0_" m_Qz>._.czm mecmw._.m_u

w:__v 19
mm=x g >S¢nom
mm=x O_" >Bo=om

_uO mOX mbmch
m=<= <>_..rm< O> mmcm+.wo._m

 

A\.)\., _I_..l.v uv

_/\_n:Q- AQ nnmlmpnrj_m Filpd 01/03/19 Pace 2 of 7 Paqe|D #: 163

Cw_uw ._.W>QX_zQ §

 

_ m
_. :

 

 

 

f" on 1'10 r\\l Onnn|-_\\

wb.wo jon umwa memo NAo,_ on _

_ .
1,
1 .

 

 

 

 

.....,,~…v.¢. .

*Noe MuLTl_ NoT REsPoND\NG To RFI

 

Case 1:19-cv-OOOOB-WES-PAS Document 1-16 Filed 01/03/19 Page 3 of 7 Page|D #: 164

John B. Ennis

Allorney at Law

1200 Reservoir Avenue
Cranston, Rhode l`sland 02920

Tel. (401) 943-9230

October 29, 2018

Bank of America

Attn: Notice of Error &
Request for Information

P.O. Box 942019

Sirni Valley, CA 93094-2019

Fax (401) 679-0035

Clients: Dolores Cepeda
Address: 177 Dexter Street
Providence, Rl 02907

Loan Number

Dear Sir or Madani:

Please consider this letter to constitute.a~Notice of .Error.under- 12 CFR Section 1024.35 of
Regulation X of the Mortgage Servicing Act under RESPA, Which Regulation became effective
on January 10, 2014. These amendments implemented the Dodd-Frank Wall Street Reform and
Consumer Protection Act provisions regarding mortgage loan servicing Under these
amendments, you must acknowledge receipt of this Notice Within five (5) days thereof
(excluding legal public holidays, Saturdays and Sundays) and must advise me of your responses

to this notice within thirty (3 0`) days of receipt thereof (excluding legal public holidays,
Saturdays and Sundays).

The written authority of the client to my law firm for this Request is attached hereto and
incorporated herein by this reference

Under Section 1024.35(_b) of Amended Regulation X, the term “error” means the following
categories of covered errors:

(l) Failure to accept a payment that conforms to the servicer's written requirements for the
borrower to follow in making payments

(2) Failure to apply an accepted payment to principal. interest_._ escrow, or other charges under the
terms of the mortgage loan and applicable law.

(3) F ailure to credit a payment to a borrower’s mortgage loan account as of the date of receipt, in
violation of the prompt crediting provisions in 12 CFR 1026.36(0)(1).

(4) Failure to pay taxes, insurance premiums, or other charges, including charges that the
consumer has voluntarily agreed that the servicer should collect and pay, in a timely manner as
required by the escrow provisions of § 1024.34(a), or to refund an escrow account balance as
required by § 1024.34(b).

(5) Imposition of a fee or charge that the servicer lacks a reasonable basis to impose upon the
consumer, which includes, for example, a late fee for a payment that was not late, a charge you
imposed for a service that was not provided, a default property-management fee for consumers

Case 1:19-cv-OOOOB-WES-PAS Document 1-16 Filed 01/03/19 Page 4 of 7 Page|D #: 165

who are not in a delinquency status that would justify the charge_, or a charge for force-placed
insurance provisions

(6) F ailure to provide an accurate payoff balance amount upon a bo;rrower's request pursuant to
12 CFR 1026.36(c)(3).

(7) Failure to provide accurate information to a borrower for loss mitigation options and
foreclosure, as required by the early intervention provisions of § 1024.39.

(8) Failure to accurately and timely transfer information relating to the servicing of a borrower's
mortgage loan account to a transferee servicer.

(9) Making the first notice or filing required by applicable law for any judicial or non»judicial
foreclosure process in violation of the loss mitigation procedures of § 1024.41(D or (j).

(10) Moving for foreclosure judgment or order of sale, or conduction a foreclosure sale in
violation of the loss mitigation procedures of this rule § 1024.4l(g) or (j).

(11) Any other error relating to the servicing of the consuiner’s mortgage loan. Please note
“servicing” is defined in § 1024.2(b).

The consumer in this case believes that you committed an error by not responding to a
Request for Information within thirty business days of receipt. You received a Request for
Information on December 12, 2017 and have not provided the information requested. This
Request for Information requested the following informations

With respect to the receipt of all periodic payments of principal, interest and escrow, what
was the contractual status of the consumer’s mortgage loan when Bank of America, NA as
Creditor for Bank of America, California, N.A. obtained ownership of this mortgage loan,

including all documents on which you relied on to provide this information.

When you responded by letter dated January 12, 2018 and received on January 20, 2018, you
declined to respond, stating:

Certain requests described in your correspondence constitutes a valid qualified written
request(QWR) under the Real Estate Settlement and Procedures Act (RESPA) and will be
addressed in accordance with RESPA guidelines.

However you then did not provide any of the information requested in the Request for
Information and did not provide any of this information, but merely referenced a Loan
Transaction History Spreadsheet and ignored the Request for Information. No information
was provided in response to the following information:

With respect to the receipt of all periodic payments of principal, interest and escrow, what
was the contractual status of the consumer’s mortgage loan when Bank of America, NA as
Creditor for Bank of America, California, N.A. obtained ownership of this mortgage loan,
including all documents on which you relied on to provide this information.

You committed error by refusing to provide information relating to the status of the
mortgage loan when Bank of America, NA as Creditor for Bank of America, California,
N.A. obtained ownership of the mortgage loan. You committed error in your response by
treating this Request for Information as a request for the status at the time that Bank of
America, N.A. with no reference as Creditor for Bank of America, California, N.A.
obtained ownership of the mortgage loan.

 

Case 1:19-cv-OOOOB-WES-PAS Document 1-16 Filed 01/03/19 Page 5 of 7 Page|D #: 166

Please correct all of these eirors and provide me with notification of the correction, the date of
the correction, and contact information for further assistance; or after conducting a reasonable
investigation and providing the borrower through my firm with a notification that includes a
statement that the servicer has determined that no eiror occurred, a statement of the reason or
reasons for this deterniination, a statement of the borrower’s right to request documents relied
upon by the servicer in reaching its detennination_. infoiination regarding how the borrower can
request such documents, and contact information for further assistance

Please be advised that for 60 days after receipt of a Notice of Error. you may not furnish adverse
information to any consumer reporting agency regarding any payment that is the subject of the
Notice of Error pursuant to § 1024.35(i).

Sincerely,

_/t\[…“

John B. Emiis, Esq.

Case 1:19-cv-00005-WES-PAS Document 1-16 Filed 01/03/19 Page 6 of 7 PagelD #: 167

._

_ C3_378 MlSC-T
BankofAme"ca hanks 20528 04/24/2017

W/

Home loans

Customer Servlce Department
P.O. Box 31 785
Tampa, FL 33631-3785

Date: lanuary 18, 2018

jOHN B_ ENN|S Account No.: _
1200 RESERVO|R AVENUE _
CRANSTON, Rl 02920 Pr°Pe"t»y Add|’e$$¢

177 Dexter Sc
Providence, Rl 02907

We updated your client’s home loan account with the information
you provided

We received your correspondence on December 12, 2017 (USPS mail receipt ending 2653 18).

regarding the contractual status of the above referenced account for Dolores Cepeda when
Bank of America, N.A. obtained ownership.

We have received the authorization letter signed by our customer granting you access to their loan.
This letter will confirm that We already have you as an authorized third party on the above-
referenced loan. Please note that authorization is only good for 90 days from the date authorization
is received unless there is a specific expiration date included Authorization on this account will
expire March 12, 2018, unless we receive an updated authorization form with a specific end date.

Our records reflect that this loan originated on December 22, 2006 with an original principal balance
of S255,000.00 and an original escrow balance of $605.60. Bank of America, N.A. was the Lender at
the time of origination The monthly payment for this loan includes an interest only payment of
$1,221.88 for the first 120 months, plus an amount for escrow which is subject to change

Thereafter the payment will be $1,488.12 for principal and interest, plus an amount for escrow,
which is subject to change

The first payment was due on February 1, 2007, in accordance with the terms of the Fixed Rote
interest Only Note. This payment of $1,524.68, which included $1,221.88 for interest and $302.80
for escrow, was received on january 26, 2007, We have enclosed a copy of the Fixed Rate interest
Only Note and Settlement Statement for your review.

On july 1, 2011, the servicing of the loan was transferred from our subsidiary
BAC Home Loans Servicing, LP, to our parent company, Bank of America, N.A. Enclosed is a copy of
the notification of name change for your review. At the time of this transfer, the contractual status
of the loan was current and due for the July 2011 installment The luly 2011 installment of
$1,509.90 was received onlu|y11,2011, effective july 10,2011.

Bank of America, N.A. is required by law to inform you that this communication is from a debt collector. lf you are currently in a bankruptcy
proceeding or have previously obtained a discharge of this debt under bankruptcy law, this notice is for informational purposes only and is not an
attempt to collect a debt, a demand for payment or an attempt to impose personal liability for a discharged debt.

Bank of America and the Bank of America logo are registered trademarks of the Bank of America Corporation.
Bank of America, N.A. Member FDlC. Equa| Housing Lender ®. (D 2017 Bank of America Corporation

 

Case 1:19-cv-00006-WES-PAS Document 1-16 Filed 01/03/19 Page 7 of 7 Page|D #: 168

Summary Page
Page 2 of 2

A Loan Transaction History Statement has been enclosed for your review. The statement provides
pertinent information on payments received, tax and insurance payments disbursed, funds in the
suspense/unapplied funds balance, fees due, which will include charges, interest, property inspection
fees, legal fees, escrow fees, processing fees, technology fees, collateral charges or corporate
advances if applicable and late fees assessed and paid. The Loan Transaction History Statement is
designed to be user-friendly and there are no codes or terms used that require specific definitions
Paid late charges, if applicab|e, will be reported to the lRS as interest paid.

Please note that the servicing of this loan was transferred from Bank of America, N.A. to Fay
Servicing on November 1, 2017. For additional questions, please contact the current servicer directly
at 1-800-495-7166 or by writing at the following address

Fay Servicing
PO Box 809441
Chicago, lL 60680-9441

We are enclosing a copy of the service release letter dated October 12, 2017; however, please contact
the new servicer to verify contact information as this may have changed

Our records indicate the above referenced loan has never been in bankruptcy or foreclosure and was
due for the August 2017, September 2017 and 0ctober 2017 installments at the time it was service
transferred to Fay Servicing. Please contact the current servicer for updated payment information.

Please note that your correspondence included a copy of an investor letter mailed to you dated
August 14, 2017; however, your correspondence did not include any questions about the letter.
Please contact the current servicer for any updated investor information.

lf you have questions regarding this letter or additional information to provide, mail your
correspondence to the following address:

Bank of America, N.A.
Notice of Error and Request for information
PO Box 942019
Simi Valley, CA 93094-2019

Questions?

We appreciate the opportunity to serve your ciient's home loan needs if you have questions, please
call our Customer Service Department at 1-800-669-6607, Monday through Friday, between the hours
of 8 a.m. and 9 p.m., Eastern Standard Time.

